DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed July 14, 2021 in response to PTO Office Action dated April 15, 2021.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-23 have been presented for examination in this application.  In response to the last Office Action, claims 1, 8, and 15 have been amended.  Claims 22 and 23 have been added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stager et al. (US# 2005/0182910) in view of 

Regarding claim 1, Stager et al. teaches a computer-implemented method, executed on a computing device, comprising:
remotely storing first content received on a first processing node (106)of a clustered computing environment [Fig 6A-6C] onto a storage platform [including 104, 106/108, 602, 612/614, 626, 634], wherein the clustered computing environment includes a plurality of processing nodes (each data protection system) [0027, lines 14-21],
locally storing metadata (delta maps) that identifies the location of the first content within the storage platform on the first processing node, thus defining first locally-stored differential metadata…[0041, lines 9-11];
after the occurrence of a storage trigger event (snapshot copy), instructing the first processing node write the first locally-stored differential metadata to a cluster metadata pool [at least 108, 602, 614, 624, 632] within the storage platform [0067, lines 1-3].
Stager et al. teaches storing the metadata (delta-maps) in the secondary volume [para 0041, lines 9-10], but fails to teach exactly where in the secondary volume the metadata is stored.  Ezra teaches storing the delta-data metadata in a cache memory and/or permanent data storage devices [0134].  Therefore it would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 2, Stager et al. teaches a computer-implemented method of claim 1 further comprising:
remotely storing second content received on a second processing node of the clustered computing environment onto the storage platform [Fig. 6A-6C; 104->108, 108->614;108->626->634],
locally storing metadata that identifies the location of the second content within the storage platform on the second processing node, thus defining second locally-stored differential metadata [0041, lines 9-11]; and
after the occurrence of the storage trigger event, instructing the second processing node write the second locally-stored differential metadata to the cluster metadata pool within the storage platform [0067, lines 1-3].

Regarding claim 3, Stager et al. teaches a computer-implemented method of claim 1 wherein the storage trigger event includes the storage of a defined quantity of locally-stored differential metadata [0067, lines 1-3].

Regarding claim 4, Stager et al. teaches a computer-implemented method of claim 1 wherein the storage trigger event includes the passage of a defined period of time [0049; 0059].



Regarding claim 6, Stager et al. teaches a computer-implemented method of claim 1 wherein the cluster metadata pool [at least 108, 602, 614, 624, 632] includes a flash-based cluster metadata pool [storage system may be of any type of data storage but not limited to disk, disk array, SAN, 0028, lines 1-4].

Regarding claim 7, Stager et al. teaches a computer-implemented method of claim 1 wherein the clustered computing environment includes an active-active clustered computing environment [in accordance with application specification 0032, Fig. 6B&6C indicate nodes that operate simultaneously during at least cloning operations, 0071].

Regarding claim 8, Stager et al. teaches a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
remotely storing first content received on a first processing node (106) of a clustered computing environment [Fig 6A-6C] onto a storage platform [including 104, 106/108, 602, 612/614, 626, 634], wherein the clustered computing environment includes a plurality of processing nodes (each data protection system)[0027, lines 14-21];
locally storing metadata (delta maps)that identifies the location of the first content within the storage platform on the first processing node, thus defining first locally-stored differential metadata …[0041, lines 9-11]; and

Stager et al. teaches storing the metadata (delta-maps) in the secondary volume [para 0041, lines 9-10], but fails to teach exactly where in the secondary volume the metadata is stored.  Ezra teaches storing the delta-data metadata in a cache memory and/or permanent data storage devices [0134].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delta-map storage system of Stager et al. to include the cache memory metadata storage of Ezra, because then a more effective read operation for metadata could occur from the cache memory as opposed to disk storage, as taught by Ezra [0154].

Regarding claim 9, Stager et al. teaches a computer program product of claim 8 further comprising:
remotely storing second content received on a second processing node of the clustered computing environment onto the storage platform;
locally storing metadata that identifies the location of the second content within the storage platform on the second processing node, thus defining second locally-stored differential metadata; and
after the occurrence of the storage trigger event, instructing the second processing node write the second locally-stored differential metadata to the cluster metadata pool within the storage platform [the claimed limitations of claim 9 mirror the claimed limitations of claim 2, and are therefore rejected for the same reasons as claim 2].

Regarding claim 10, Stager et al. teaches a computer program product of claim 8 wherein the storage trigger event includes the storage of a defined quantity of locally-stored differential metadata 

Regarding claim 11, Stager et al. teaches a computer program product of claim 8 wherein the storage trigger event includes the passage of a defined period of time [the claimed limitations of claim 11 mirror the claimed limitations of claim 4, and are therefore rejected for the same reasons as claim 4].

Regarding claim 12, Stager et al. teaches a computer program product of claim 8 wherein the storage platform includes a backend storage array [the claimed limitations of claim 12 mirror the claimed limitations of claim 5, and are therefore rejected for the same reasons as claim 5].

Regarding claim 13, Stager et al. teaches a computer program product of claim 8 wherein the cluster metadata pool includes a flash-based cluster metadata pool [the claimed limitations of claim 13 mirror the claimed limitations of claim 6, and are therefore rejected for the same reasons as claim 6].

Regarding claim 14, Stager et al. teaches a computer program product of claim 8 wherein the clustered computing environment includes an active-active clustered computing environment [the claimed limitations of claim 14 mirror the claimed limitations of claim 7, and are therefore rejected for the same reasons as claim 7].

Regarding claim 15, Stager et al. teaches a computing system including a processor and memory configured to perform operations comprising:
remotely storing first content received on a first processing node (106) of a clustered computing environment [Fig 6A-6C] onto a storage platform [including 104, 106/108, 602, 612/614, 626, 634], 
locally storing metadata that identifies the location of the first content within the storage platform on the first processing node, thus defining first locally-stored differential metadata… [0041, lines 9-11]; and
after the occurrence of a storage trigger event (snapshot copy), instructing the first processing node write the first locally-stored differential metadata to a cluster metadata pool [at least 108, 602, 614,  624, 632] within the storage platform [0067, lines 1-3].
Stager et al. teaches storing the metadata (delta-maps) in the secondary volume [para 0041, lines 9-10], but fails to teach exactly where in the secondary volume the metadata is stored.  Ezra teaches storing the delta-data metadata in a cache memory and/or permanent data storage devices [0134].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delta-map storage system of Stager et al. to include the cache memory metadata storage of Ezra, because then a more effective read operation for metadata could occur from the cache memory as opposed to disk storage, as taught by Ezra [0154].

Regarding claim 16, Stager et al. teaches a computing system of claim 15 further comprising:
remotely storing second content received on a second processing node of the clustered computing environment onto the storage platform;
locally storing metadata that identifies the location of the second content within the storage platform on the second processing node, thus defining second locally-stored differential metadata; and
after the occurrence of the storage trigger event, instructing the second processing node write the second locally-stored differential metadata to the cluster metadata pool within the storage platform 

Regarding claim 17, Stager et al. teaches a computing system of claim 15 wherein the storage trigger event includes the storage of a defined quantity of locally-stored differential metadata [the claimed limitations of claim 17 mirror the claimed limitations of claim 3, and are therefore rejected for the same reasons as claim 3].

Regarding claim 18, Stager et al. teaches a computing system of claim 15 wherein the storage trigger event includes the passage of a defined period of time [the claimed limitations of claim 18 mirror the claimed limitations of claim 4, and are therefore rejected for the same reasons as claim42].

Regarding claim 19, Stager et al. teaches a computing system of claim 15 wherein the storage platform includes a backend storage array [the claimed limitations of claim 19 mirror the claimed limitations of claim 5, and are therefore rejected for the same reasons as claim 5].

Regarding claim 20, Stager et al. teaches a computing system of claim 15 wherein the cluster metadata pool includes a flash-based cluster metadata pool [the claimed limitations of claim 20 mirror the claimed limitations of claim 6, and are therefore rejected for the same reasons as claim 6].

Regarding claim 21, Stager et al. teaches a computing system of claim 15 wherein the clustered computing environment includes an active-active clustered computing environment [the claimed limitations of claim 21 mirror the claimed limitations of claim 7, and are therefore rejected for the same reasons as claim 7].


Regarding claim 23, Stager et al. teaches identifying a portion of the cluster metadata pool that is associated with the previously stored content; and overwriting the portion of the cluster metadata pool associated with previously stored content with metadata that is configured to locate the revised content within the storage platform [0038, as the primary volume is updated, the associated delta-map is also updated; 0042, merging delta-maps due to multiple writes creates a singular, updated delta-map].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le also teaches storing delta files in a file cache.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2137